DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on December 17, 2020 and August 2, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Forty-four (44) sheets of drawings were filed on December 17, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald et al. (US 6,648,520 B2).
Regarding claims 1-3 and 7; McDonald et al. discloses an optical assembly (see Figures 2 and 3, wherein the optical assembly is comprised of retainer 76, fibers 130 and ferrule 20) configured to be assembled to a housing (plug body 14, including shaft 52/54; see Figure 3) of an optical connector (fiber optic plug 10) and comprising: 
5an optical ferrule (ferrule 20); 
an optical fiber (optical fiber 130) retainer (crimp band support tube 76; see Figures 2, 3 and 6; see column 10, line 65, through column 11, line 19) spaced apart from the optical ferrule (ferrule 20; see Figure 3) and configured to be attached to the housing (plug body 14, including shaft 52/54; retainer 76 is attached via intervening structure as illustrated in Figure 3); and 
an optical fiber (optical fiber 130) permanently attached to the optical ferrule (ferrule 20) at a first location of the optical fiber (fiber 130) and attached to the optical fiber retainer (76) at a second location (see Figure 3), spaced apart from the first location (see Figure 3), of the 10optical fiber (optical fiber 130), 
wherein the cable retainer (76) has a first end with a first opening for the optical fiber (130) and a second end with a second opening for the optical fiber (130) and the optical fiber (130) is not perpendicular to a major surface of at least one end of the cable retainer (see Figure 6; the major 
wherein when the optical assembly (retainer 76, fibers 130 and ferrule 20) is assembled to the housing (shaft 52/54 of plug body) of the optical connector (10), the optical fiber retainer (76) is attached to the housing and provides the only attachment of the optical assembly to the housing (the ferrule 20 floats within the housing, and the retainer 76 is connected to the housing via the intervening crimp structure, thereby securing the position of the optical fibers 130 within the connector body; see column 10, line 65, through column 11, line 19);
wherein when the optical assembly is assembled to the housing (14) of the optical connector (10), the optical ferrule (20) rests on a support feature (18; see Figure 3) of the housing (18 is a support feature provided within the housing 14), and wherein when 20the optical connector (10) mates with a mating optical connector, the optical ferrule (20) floats within the housing (14/18);
wherein the cable retainer (76) includes fingers (see the spaced portions forming fingers at the smaller end of cable retainer 76 in Figure 6) configured to grip the optical fiber in response to a force applied to the fingers (see column 10, line 65, through column 11, line 19; the cable retainer 76 grips the fibers therein when the crimp band is pressed there-upon). 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the optical assembly defined by claim 4, wherein the optical ferrule comprises a top major top surface opposite a bottom major mating surface, the optical fiber permanently attached to the top major surface, the major mating surface configured to slidably contact a corresponding mating surface of a mating light 25coupling unit, the major mating surface comprising a plurality of spaced apart posts extending therefrom in combination with all of the limitations of base claim 1.  Claims 5 and 6 depend from claim 4.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Luther et al. (AU 2007342442 B2) discloses an optical assembly including a ferrule (42) and retainer (40; see Figures 4A and 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874